UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6361


ANJAY RAVINDRABHAI PATEL,

                    Petitioner - Appellant,

             v.

WARDEN, Satellite Prison Camp, Edgefield, South Carolina,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
J. Michelle Childs, District Judge. (1:16-cv-01819-JMC)


Submitted: July 27, 2017                                          Decided: August 1, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anjay Ravindrabhai Patel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anjay Ravindrabhai Patel, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge as modified and denying relief on

Patel’s 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Patel

v. Warden, No. 1:16-cv-01819-JMC (D.S.C. Mar. 1, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2